[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DISMISSAL
1.  The above action was returned to this court on May 11, 1993.
2.  It was brought to recover upon a judgment recovered by the plaintiff in the State of Colorado against the present defendants on October 21, 1992. CT Page 9520
3.  On June 15, 1993 a default was entered against said both defendants for failure to plead.
4.  On March 24, 1994 plaintiff filed a motion for a hearing in damages which is the subject of the present hearing on September 20, 1994.
5.  On May 6, 1994 said case was duly ordered referred to the undersigned Philip R. Pastore, State Trial Referee, for hearing and judgment.
6.  On August 23, 1994 said Philip R. Pastore, State Trial Referee, mailed due notice of a hearing on September 20, 1994 in the Superior Court building, 235 Church Street, New Haven, Connecticut in room 7B at 10:00 A.M.
7.  On September 20, 1994, an open court session was duly held in accordance with said notice but the plaintiff and I both defendants each failed to respond to pursue their respective claims.
8.  A previous motion of plaintiff for a hearing in damages was stricken on September 14, 1993 from the trial list for the failure of plaintiff to make response.
9.  The undersigned finds that the parties had due notice of the hearing of September 20, 1994 and that the plaintiff appears to have decided to abandon said cause.
Wherefore it is adjudged this said cause is dismissed as of September 20, 1994, effective September 21, 1994.
Philip R. Pastore State Trial Referee